Title: From Thomas Jefferson to John Adams, 4 September 1785
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Sep. 4. 1785.

Mr. Mazzei, during the war was employed by the state of Virginia to procure them loans of money in Europe. He thinks that in allowing him for his expences they have allowed less than they actually were. You knew him in Paris, and knew of the journies which he made. I would thank you for the best guess you can make of what his expences may have been, according to the stile in which you observed him to live. My object is to have justice done him, if it has not been done, being assured that if the state has failed in this point, it has been from a want of evidence and that they will rectify their error if they find they have committed one. I am with the highest esteem Dr. Sir Your friend & servant,

Th: Jefferson

